Title: Thomas Jefferson to Bernard Peyton, 15 November 1817
From: Jefferson, Thomas
To: Peyton, Bernard


                    
                        Dear Sir
                        Monticello
Nov. 15. 17.
                    
                    Your’s of the 10th is recieved, & Johnson’s boat is expected to-day, by which I shall recieve the coffee. I observe you have cotton yarn for sale. will you be so good as to send me 80. ℔s of No 5. Johnson’s boat returns to Richmond immediately & is the safest to send it by. Gilmer when with his boat is also safe.
                    
                        Yours affectionately
                        Th: Jefferson
                    
                